          Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 TONYA SCOTT,

               Plaintiff,

          v.                                             18-CV-1287
                                                         DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On November 14, 2018, the plaintiff, Tonya Scott, brought this action under the

Social Security Act. She seeks review of the determination by the Commissioner of

Social Security (“Commissioner”) that she was not disabled. Docket Item 1. On May

28, 2019, Scott moved for judgment on the pleadings, Docket Item 8; on September 27,

2019, the Commissioner responded and cross-moved for judgment on the pleadings,

Docket Item 16; and on October 18, 2019, Scott replied, Docket Item 18.

      For the reasons stated below, this Court grants Scott’s motion in part and denies

the Commissioner’s cross-motion. 1


                               STANDARD OF REVIEW


      “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the



      1
        This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
        Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 2 of 14




determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


I.     ALLEGATIONS

       Scott argues that the ALJ erred in two ways. Docket Item 8-1 at 1. First, she

argues that the ALJ erred in rejecting the opinion of Scott’s treating physician. Id.

Second, she contends that the ALJ improperly relied on her own lay judgment in

determining Scott’s RFC. Id. This Court agrees that the ALJ erred prejudicially and

therefore remands so that the ALJ can reevaluate the opinion of Scott’s treating

physician and properly determine Scott’s RFC.




                                             2
         Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 3 of 14




II.    ANALYSIS

       A. The Treating-Physician Rule

       When determining a claimant’s RFC, an ALJ must evaluate every medical

opinion received. 20 C.F.R. § 416.927(c). But an ALJ generally should give greater

weight to the medical opinions of treating sources—physicians, psychologists,

optometrists, podiatrists, and qualified speech-language pathologists who have

“ongoing treatment relationship[s]” with the claimant—because those medical

professionals are in the best positions to provide “detailed, longitudinal picture[s] of [the

claimant’s] medical impairments.” See 20 C.F.R. § 404.1527(a)(2), (c)(2); see also

Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008) (summary order). In fact, a

treating physician’s opinion is entitled to controlling weight so long as it is “well-

supported [sic] by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the claimant’s] case

record.” 20 C.F.R. § 404.1527(c)(2).

       Before an ALJ may give less-than-controlling weight to a treating source’s

opinion, the ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature,

and extent of treatment; (2) the amount of medical evidence supporting the opinion; (3)

the consistency of the opinion with the remaining medical evidence; and[ ] (4) whether

the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(quotations and alterations omitted). These are the so-called “Burgess factors” from

Burgess v. Astrue, 537 F.3d 117 (2d Cir. 2008). Estrella v. Berryhill, 925 F.3d 90, 95

(2d Cir. 2019). “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning

weight” to a treating source opinion “is a procedural error.” Id. at 96 (quoting Selian v.

Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).
                                               3
         Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 4 of 14




       Here, the ALJ gave “little weight” to the opinion of Scott’s treating physician,

Nicholas Silvestri, M.D. Docket Item 5 at 36. Dr. Silvestri treated Scott from June 2015

until at least November 2016. Id. at 661-726. Upon initial examination, Dr. Silvestri

diagnosed Scott with “severe, frequent, [and] treatment-refractory migraine headaches

despite treatment with multiple medications.” Id. at 726. Between October 2015 and

November 2016, he administered five rounds of Botox injections to treat Scott’s

headaches. Id. at 664, 669, 674, 679, 688.

       In March 2017, Dr. Silvestri opined that when Scott experienced a migraine

headache, she generally would be unable to perform even basic work activities and

would need a break. Id. at 1032. According to Dr. Silvestri, Scott would need such a

break about once to twice per week for one to two hours, during which time she would

need to lie down or sit quietly. Id. at 1032-33. Additionally, she would be absent from

work about four times per month as a result of her headaches. Id. at 1033. Dr. Silvestri

also opined that Scott was capable of only low stress jobs, as stress would worsen her

headaches. Id. Finally, he noted that Scott’s condition improved with Botox treatment.

Id. at 1031.

       The ALJ accorded “little weight” to Dr. Silvestri’s opinion for two reasons. Id. at

36. First, the ALJ found that “[Dr. Silvestri’s opinion] is overly restrictive when compared

to his contemporary treatment notes.” Id. In this regard, the ALJ cited Dr. Silvestri’s

notes from November 2016, which state that “[Scott] admitted to less frequent and less

severe migraines with Botox injections,” “denied neurological symptoms,” and

“experienced a significant and robust response to Botox.” Id. Second, the ALJ found

that “[Dr. Silvestri’s opinion] is overly restrictive when considering the other severe



                                              4
         Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 5 of 14




impairments, as the evidence reveals that [Scott] was able to handle her activities of

daily living with her opiate therapy and that she was responding to trigger injections.”

Id.

       The ALJ failed to “explicitly” consider several of the Burgess factors before

assigning “little weight” to Dr. Silvestri’s opinion. Id. In explaining the reasons for

discounting Dr. Silvestri’s opinion, for example, the ALJ referred only to Dr. Silvestri’s

treatment notes from November 2016 and never acknowledged that Dr. Silvestri had

treated Scott consistently since June 2015. Id. The ALJ thus failed to “explicitly”

consider “the frequency, length, nature, and extent of [Dr. Silvestri’s] treatment.” See

Greek, 802 F.3d at 375. Nor did the ALJ discuss how Dr. Silvestri’s training in

neurology and role in administering Scott’s Botox injections might provide him with

unique insight into the intensity, persistence, and limiting effects of Scott’s headaches.

In other words, the ALJ also failed to “explicitly” consider “whether [Dr. Silvestri] is a

specialist.” Id.

       “Because the ALJ procedurally erred, the question becomes whether ‘a

searching review of the record assures [this Court] that the substance of the [treating-

physician] rule was not traversed’—i.e., whether the record otherwise provides ‘good

reasons’ for assigning ‘little weight’” to Dr. Silvestri’s opinion. See Estrella, 925 F.3d at

96 (alterations omitted) (quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d. Cir. 2004)

(per curiam)); see also Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (declining

remand where “application of the correct legal principles to the record could lead [only

to the same] conclusion”). The Court finds no such assurance here.




                                              5
        Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 6 of 14




       As explained above, the ALJ gave “little weight” to Dr. Silvestri’s opinion because

“it is overly restrictive when compared to his contemporaneous treatment notes.”

Docket Item 5 at 36. But those treatment notes suggest that the frequency and intensity

of Scott’s migraine headaches fluctuated after Scott began receiving Botox injections on

October 2, 2015. See id. at 661-89.

       More specifically, about four weeks after the first round of Botox injections, Dr.

Silvestri noted that Scott did not respond to that treatment and had been experiencing

severe rebound headaches. Id. at 681, 684. By April 2016—that is, the first six weeks

after the second round of Botox injections—Scott’s headaches were less frequent (once

per week) and severe, but they returned to their previous frequency after that. Id. at

671. In August 2016, after the third round of Botox injections, Scott said that her

headaches were more frequent (several times per week) and more severe. Id. at 666.

Then, after the fourth round of Botox injections in November 2016, Scott reported that

her headaches were much less frequent (once to twice per week) and less severe, id. at

661, and Dr. Silvestri noted that Scott had “experienced a significant and robust

response” to this round of treatment, id. at 664. Thus, although Scott showed some

improvement as a result of Botox treatment, that improvement was anything but

consistent.

       The ALJ acknowledged Scott’s “intermittent exacerbations,” but concluded that

Scott’s headaches “[were] not as limiting as alleged,” because “the most recent

evidence reveals that Dr. Silvestri found that [Scott] experienced a significant and robust

response to Botox.” Id. at 33. In reaching that conclusion, however, the ALJ failed to

“‘grapple with’ the apparent longitudinal inconsistencies” in Scott’s response to Botox



                                             6
        Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 7 of 14




injections—“one of the motivations behind Burgess’s procedural requirement of explicit

consideration of ‘the frequen[cy], length, nature, and extent of [a physician’s]

treatment.’” Estrella, 925 F.3d at 97 (citing Selian, 708 F.3d at 418-19). Indeed, the

ALJ focused on only the most recent improvement after a series of ups and downs that

lasted more than a year, concluding from that single successful treatment that Scott’s

headaches could be effectively controlled by Botox injections. See id. (“[I]t is error for

an ALJ to pick out a few isolated instances of improvement over a period of months or

years and to treat them as a basis for concluding a claimant is capable of working.”

(quoting Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014))). But the ALJ did not

acknowledge that Scott’s headaches had similarly improved after the second round of

Botox injections only to worsen later. Nor did the ALJ offer any medical opinion to

support her conclusion that, unlike the second round of treatment which offered only a

temporary solution to Scott’s problem, the fourth round of treatment permanently did the

trick. Such an inconsistent evaluation of the medical evidence undermines the ALJ’s

conclusion that Dr. Silvestri’s opinion is overly restrictive and deserves little weight. See

Shaw v. Chater, 221 F.3d 126, 135 (2d. Cir. 2000) (explaining that “[the ALJ’s]

inconsistent use of the medical evidence undermines any argument that [the treating

physician’s] opinion was so unreliable that it should not have been assigned controlling

weight”).

       The ALJ’s finding that Dr. Silvestri’s opinion “is overly restrictive . . . , as the

evidence reveals that [Scott] was able to handle her activities of daily living with her

opiate therapy and that she was responding to trigger injections” is also flawed. Docket

Item 5 at 36. The “evidence” to which the ALJ referred are the treatment notes of pain-



                                               7
        Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 8 of 14




management specialist Su Zhan, M.D., Ph.D., which state that “[Scott] has been

responding to trigger point injections for her low back pain” and “[w]ith her opiate

therapy, she has been able to take care of herself independently including self bathing,

dressing, and toileting.” Id. at 1021 (emphasis added). In contrast, Dr. Silvestri’s

opinion that Scott was limited in her ability to work rested on a different impairment—

migraine headaches. So Dr. Zhan’s notes are irrelevant to Dr. Silvestri’s conclusion

about migraines, and the ALJ erred in suggesting otherwise. See Greek, 802 F.3d at

375-76 (rejecting the ALJ’s determination that the treating physician’s opinion that the

claimant was “100% disabled” for work contradicted the evidence that the claimant

retained certain postural functions and could perform certain daily activities, because

the treating physician’s conclusion “rested on a different set of problems that made it

hard for [the claimant] to work—his memory loss, intermittent confusion, and diabetes”).

       For all those reasons, the ALJ erred in assigning little weight to Dr. Silvestri’s

opinion without explicitly considering the Burgess factors.

       B. The ALJ’s RFC Determination

       What is more, the ALJ improperly relied on her own lay judgment in determining

Scott’s RFC. “Although the RFC determination is an issue reserved for the

[C]ommissioner, an ALJ is not qualified to assess a claimant’s RFC on the basis of bare

medical findings.” Thomas v. Comm’r of Soc. Sec., 2019 WL 2295400, at *2 (W.D.N.Y.

May 30, 2019) (quoting House v. Astrue, 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1,

2013)). Thus, “where the transcript contains only diagnostic evidence and no

[supporting] opinion from a medical source about functional limitation . . . , the ALJ

[generally] must recontact [a treating physician], order a consultative examination, or



                                              8
           Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 9 of 14




have a medical expert testify at the hearing.” Skupien v. Colvin, 2014 WL 3533425, at

*6 (W.D.N.Y. July 16, 2014) (quoting Deskin v. Comm’r of Soc. Sec., 605 F.Supp.2d

908, 913 (N.D. Oh. 2008)); see also Thomas, 2019 WL 2295400, at *2 (explaining that

“an ALJ’s determination of RFC without a medical advisor’s assessment is not

supported by substantial evidence” (quoting House, 2013 WL 422058, at *4)).

       Here, the ALJ concluded that Scott could perform:

               light work 2 as defined in 20 CFR 404.1567(b) and
               416.967(b) except [that she could]: occasional[ly] climb
               ramps or stairs; occasional[ly] climb ladders, ropes, or
               scaffolds; occasional[ly] balance, stoop, crouch, kneel, [or]
               crawl; frequent[ly] handl[e] objects, that is gross
               manipulation with both hands; frequent[ly] finger[ ] objects,
               that is fine manipulation, with both hands; frequent[ly] feel[ ]
               with both hands; [have] occasional exposure to moving
               mechanical parts; occasional[ly] operat[e] a motor vehicle;
               [have] occasional exposure to unprotected heights; [and]
               perform routine and repetitive tasks.

Docket Item 5 at 26-27 (footnote added). The ALJ explained that this RFC

determination accommodated “[Scott’s] complaints of all over pain from her fibromyalgia

and low back pain from her lumbar degenerative disc disease by limiting her to a light

[RFC] with occasional postural activities” and “[Scott’s] Raynaud’s disease with upper

extremity neuropathy by limiting her to frequent handling, fingering, and feeling with

both hands.” Id. at 31-32. In the ALJ’s view, “[Scott’s] fibromyalgia, lumbar

degenerative disc disease, and complaints of lower extremity neuropathy [did] not limit

her ability to sit, stand, and walk as alleged,” and Scott therefore “remain[ed] capable of


       2
           “Light work involves lifting no more than 20 pounds at a time with frequent
lifting or carrying of objects weighing up to 10 pounds. Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or
standing, or when it involves sitting most of the time with some pushing and pulling of
arm or leg controls.” 20 C.F.R. §§ 404.1567(b); 416.967(b).

                                               9
           Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 10 of 14




sitting, standing, and walking within the light [RFC].” Id. at 32. The ALJ also found that

“[Scott’s] migraines [were] not as limiting as testified to by [Scott] and that a light [RFC]

with environmental restrictions adequately account[ed] for this impairment,” noting that

“medications helped control the frequency and intensity of [Scott’s] migraines.” Id. The

ALJ therefore limited Scott to occasional exposure to moving mechanical parts and

unprotected heights as well as occasional operation of a motor vehicle. Id. at 33.

       As noted above, in determining Scott’s RFC, the ALJ assigned “little weight” to

the opinion of Dr. Silvestri, Scott’s treating physician. Id. at 36. In addition, the ALJ

accorded only “partial weight” to the opinion of consultative examiner Hongbiao Liu,

M.D., the only other medical opinion regarding Scott’s physical RFC. Id. at 35. 3 In the

absence of medical opinions supporting her physical RFC determination, the ALJ

necessarily relied only on her own lay judgment. See Sherry v. Berryhill, 2019 WL

441597, at *5 (W.D.N.Y. Feb. 5, 2019) (“The Court cannot conclude that there was

substantial evidence to support the ALJ’s RFC determination that plaintiff was capable

of light work with restrictions and is left without a clear indication of how the ALJ

reached the RFC determination without resorting to impermissible interpretation of raw

medical data.”).

       For example, the ALJ purported to agree with Dr. Liu that Scott had “mild to

moderate limitation for prolonged walking, bending, and kneeling” due to her

fibromyalgia and lumbar degenerative disease. Docket Item 5 at 35. But it is not at all


       3
          In January 2015, Dr. Liu examined Scott. Docket Item 5 at 646. He opined
that Scott had “mild to moderate limitation for prolonged walking, bending, and
kneeling.” Id. at 649. He noted, inter alia, that Scott was unable to “perform heel and
toe walking” and could only “squat 10% because of low back pain,” and that there were
“[a]t least 11 trigger points in [her] neck and back area.” Id. at 647-48.

                                              10
        Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 11 of 14




clear how the ALJ was able to glean from Dr. Liu’s assessment that Scott could perform

light work, which generally requires “standing or walking, off and on, for a total of

approximately 6 hours of an 8-hour work day” or “sitting most of the time but with some

pushing and pulling of arm-hand or leg-foot controls.” See SSR 83-10, 1983 WL 31251,

at *5-6 (Jan. 1 1983). It is likewise unclear how the ALJ determined that Scott could

“occasional[ly] climb ladders, ropes, or scaffolds,” Docket Item 5 at 26, notwithstanding

her “severe . . . fibromyalgia” and “lumbar degenerative disc disease,” see id. at 24. Cf.

Thomas, 2019 WL 2295400, at *2 (remanding where “[a]ll of the records in the case

consist of clinical notes that have no medical source statements and no other

assessments of plaintiff’s exertional and non-exertional abilities,” yet “the Commissioner

crafted a very specific RFC that included references to ladders, ropes, and scaffolds”).

       Moreover, the ALJ found that “due to [Scott’s] . . . migraine headaches, [she had]

further . . . environmental limitations not included within Dr. Liu’s opinion.” Docket Item

5 at 35. Because Dr. Liu did not opine about Scott’s migraine headaches and the ALJ

assigned only little weight to Dr. Silvestri’s opinion, the ALJ was left with no medical

opinions regarding the limitations necessary to accommodate Scott’s migraine

headaches. For this reason, the ALJ’s conclusion that Scott should have only

“occasional exposure to moving mechanical parts” and “unprotected heights” is

puzzling, id. at 27, since no medical opinions suggested that such limitations would

allow Scott to perform light work notwithstanding her migraine headaches.

       Similarly, in formulating the mental RFC, the ALJ assigned only “partial weight” to




                                             11
           Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 12 of 14




the opinion of H. Tzetzo. 4 Id. at 35. The ALJ partially rejected Dr. Tzetzo’s opinion

because it failed to accommodate for Scott’s anxiety. Id. In contrast, the ALJ found that

“[Scott’s] anxiety and depression [were] severe impairments and therefore [Scott was]

best suited for routine and repetitive tasks.” Id. But again, the ALJ provided no

explanation of how she was able to conclude that limiting Scott to routine and repetitive

tasks could adequately accommodate for those severe mental impairments. And the

medical evidence provided no support for that conclusion.

       The ALJ appears to have accepted the opinion of Gregory Fabiano, Ph.D., that

Scott had “mild limitations in her ability to relate adequately with others and

appropriately deal with stress.” Id. at 642. 5 But the ALJ did not include any specific

accommodations for those mental limitations in the RFC determination; nor did she

explain why limiting Scott to routine and repetitive tasks would adequately address

them. Consequently, the ALJ failed to ground her mental RFC determination in medical

or psychological opinions.

       “[T]he absence of a properly grounded RFC constitutes legal error that requires

remand regardless of any underlying raw data.” Thomas, 2019 WL 2295400, at *2.



       4
         State agency psychological consultant Dr. Tzetzo’s credentials are not
provided, but, as the Commissioner notes, the medical code listed next to Dr. Tzetzo’s
signature—“37”—indicates a specialty in psychiatry. See Docket Item 16-1 at 10 n.2.
In January 2015, Dr. Tzetzo evaluated Scott’s mental functioning based on a review of
the record. Docket Item 5 at 104. Dr. Tzetzo opined that Scott “should be able to
handle normal work pressures” and that her “psychiatric impairments [were] non-
severe.” Id.
       5
           In January 2015, Dr. Fabiano completed a consultative psychological
examination of Scott. Docket Item 5 at 639. He opined that Scott had “mild limitations
in her ability to relate adequately with others and appropriately deal with stress,” but her
psychiatric conditions “[did] not appear to be significant enough to interfere with [her]
ability to function on a daily basis.” Id. at 642.
                                             12
        Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 13 of 14




Here, the ALJ’s use of her own lay judgment to formulate Scott’s RFC constituted just

such an error. See Perkins v. Berryhill, 2018 WL 3372964, at *4 (W.D.N.Y. July 11,

2018) (“Without reliance on a medical source’s opinion or a function-by-function

assessment connecting the medical evidence to the RFC, the ALJ’s decision leaves the

Court with many unanswered questions and does not afford an adequate basis for

meaningful judicial review.”).

       In light of the ALJ’s failure to “explicitly consider” the Burgess factors before

assigning less-than-controlling weight to the opinion of Scott’s treating physician, as well

as the ALJ’s improper reliance on her own lay judgment to formulate Scott’s RFC, the

Court remands this case for further administrative proceedings. On remand, the ALJ

should reconsider the opinion of Scott’s treating physician after explicitly applying all

four Burgess factors. The ALJ also should ground her RFC determination in a medical

opinion or opinions in the record; alternatively, she should solicit additional medical

opinions regarding Scott’s functional capacity.

                                      CONCLUSION

       For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 16, is DENIED, and Scott’s motion for judgment on the

pleadings, Docket Item 8, is GRANTED in part and DENIED in part. The decision of the




                                             13
         Case 1:18-cv-01287-LJV Document 19 Filed 07/14/20 Page 14 of 14




Commissioner is VACATED, and the matter is REMANDED for further administrative

proceedings consistent with this decision.

         SO ORDERED.



Dated:       July 14, 2020
             Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                             14
